 

Exhibit 10.2

 



Amendment #2 to Sponsored Research Agreement

 

This Amendment #2 to Sponsored Research Agreement (this “Amendment #2”),
executed on November 12, 2014 (“Agreement”), is made and entered into as of
February 16, 2017 (“Amendment #2 Effective Date”), by and between Medgenics
Medical Israel, Ltd. (“SPONSOR”) and The Children’s Hospital of Philadelphia
(“CHOP”).

 

RECITALS

 

Whereas SPONSOR and CHOP desire to amend the Sponsored Research Agreement to
extend the term of the Agreement and to increase the Budget of the Research
Program.

 

Whereas any capitalized term not separately defined in this Amendment #2 shall
have the meaning ascribed to it in the Agreement.

 

Now, therefore, in consideration of the mutual agreements, promises and
covenants contained herein SPONSOR and CHOP hereby agree to amend the Sponsored
Research Agreement as follows:

 

1.                  Section 3.1 of the Agreement is hereby replaced in its
entirety with the following:

 

“Term. The term of this AGREEMENT shall begin on the EFFECTIVE DATE and shall
end on June 30, 2018. At SPONSOR’s Option, the term of this AGREEMENT shall
automatically be extended for additional one (1) year terms if SPONSOR gives
written notice of extension by June 30, 2017, and each anniversary thereafter.
For the avoidance of doubt, if SPONSOR does not give written notice of extension
by the applicable June 30 deadline, then the AGREEMENT shall expire at the end
of the then-current term (which would be the next June 30 to occur following the
applicable June 30 deadline). By way of example, if SPONSOR gives written notice
of extension by June 30, 2017, then the term of the AGREEMENT will be extended
through June 30, 2019, and if SPONSOR does not give written notice of extension
by June 30, 2017, the AGREEMENT will expire on June 30, 2018.”

 

2.                  Invoice and Payment Schedule of Attachment B (Budget) as
attached to Amendment #1 to Sponsored Research Agreement dated December 18,
2015, is hereby supplemented by Attachment B to this Amendment #2 and thus the
statement of work and budget for Phase 3 is authorized through June 30, 2018.
Unless the parties otherwise agree in writing, the Budget for each one (1) year
extension will be $4,750,000, invoiced and paid in twelve (12) equal monthly
installments during the relevant extension year.

 

All other terms and conditions of the Sponsored Research Agreement not amended
herein shall remain in full force and effect. 



 

 

 

  

In witness whereof, SPONSOR and CHOP have caused this Amendment #2 to be duly
executed as of the Amendment #2 Effective Date.

 

MEDGENICS MEDICAL ISRAEL, LTD.   THE CHILDREN’S HOSPITAL OF PHILADELPHIA        
  By: /s/ Michael Cola   By: /s/ Prema Sundaram Name: Michael Cola   Name: Prema
Sundaram Title: Chief Executive Officer   Title: Manager, Sponsored Projects
Date:   Date:  

 

AGREED AND ACKNOWLEDGED             By: /s/ Hakon Hakonarson     Name: Hakon
Hakonarson.MD     Title: Principal Investigator, Director, CAG     Date:      

 

 

 

